1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                   NORTHERN DISTRICT OF CALIFORNIA
10
11 DR. NATALIA CAREY,                          Case No. 3:17-cv-03154-JST
12            Plaintiff,                       (Honorable Jon S. Tigar)
13      vs.
                                               [PROPOSED] ORDER
14 UNUM, and DOES 1-50,                        DISMISSING ENTIRE ACTION
                                               WITH PREJUDICE
15            Defendants.
                                               [FRCP 41(a)(1)]
16
17                                             Complaint Filed: June 1, 2017
18
19
20
21
22
23
24
25
26
27
28
                            [PROPOSED] ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
                                                                Case No. 3:17-cv-03154-JST
1                                   [PROPOSED] ORDER
2
3          Pursuant to the stipulation of the parties, the above-entitled action is hereby
4    dismissed in its entirety with prejudice as to all parties. Each party shall bear her or
5    its own attorneys’ fees and costs.
6
7          IT IS SO ORDERED.
8
9              October 26
     Dated: _____________, 2018           _______________________________
                                          HONORABLE JON S. TIGAR
10
                                           UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              1
                                  [PROPOSED] ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
                                                                      Case No. 3:17-cv-03154-JST
